﻿142.	I am addressing this General
Assembly of the United Nations at its thirty-third session on behalf of the President of the Central Committee of the Single National Labour Party and President-for-life under the Constitution of the Republic, our great comrade Masie Nguema Biyogo Segue Ndong. On behalf of the delegation that I have the honour to lead, and on my own behalf, I wish to congratulate Mr. Indalecio Lievano on his well-deserved unanimous election as President of the Assembly at this session. His competence and experience in the field of international affairs are strengthened by the profound ideals of his Government and people, which are bound to mine by the historic links of a colonial past. We are convinced that in the debates on the items on our agenda we shall reach just decisions reflecting and affirming once again the important task of implementing the principles and purposes of the United Nations Charter for the maintenance of international peace and security.
143. Through you, Sir, we wish to congratulate also all the members of the General Committee, who, we trust, with their competence and skill in the management of international affairs, will decisively contribute to our efforts to solve the serious international problems afflicting the world today.
144  Noting the large number of items before us, which my delegation trusts that the Assembly will be able to examine objectively, we believe that, because of the importance and urgency of some items, it is essential that the Assembly should give priority to questions relating to decolonization and in particular the elimination of its last vestiges in southern Africa, the maintenance of peace and security in the world, the establishment of a new international economic order that would be just, and equitable, international co-operation to promote and implement civil, political, economic and cultural rights, and the elimination of racial discrimination and apartheid. These are our main objectives.
145.	When the Charter was signed at San Francisco in 1945 the United Nations had only 51 Member States. The 33 years since have been devoted completely to reaffirming unequivocally the devotion of the Organization to the implementation of one of its founding principles, namely, the right of all peoples of the world to freedom, self- determination and independence. The present number of 150 Member States, including the fledgling State of Solomon Islands, gives a forceful demonstration of the efforts made of the United Nations in the field of decolonization since it came into being. At this time I am pleased to reiterate most sincerely the congratulations of the Government of Equatorial Guinea to the Government of the new State of Solomon Islands and its people on their accession to independence and their entry into the great family of the United Nations. In accordance with the spirit of our Organization, there is no country in the world that is small or large in the world. That is why we believe that the entry of this new State, besides reaffirming the universality of the United Nations, also strengthens its role in the establishment of a world of peace, security, justice, equity and social well-being.
146.	We are also pleased to know that, without any further impediment, the island of Tuvalu has acceded to independence on, the first day of this month. We most sincerely congratulate the new Government and the people of Tuvalu and wish them a new era of peace and prosperity.
147.	Nevertheless, despite these efforts by the United Nations to eliminate colonialism throughout the world, it is deplorable and even disconcerting to note the persistence of the colonial system in some parts of the world, particularly in southern Africa which, despite the attention focused upon that area by the United Nations since its foundation, remains at the centre of our concerns.
148.	Bearing in mind that the world is closely concerned with the evolution of nations that are free and nations that are not, the Republic of Equatorial Guinea defends the right of each people to self-determination. We have come to this Assembly convinced that we shall find here guidelines for our struggle to establish new methods for militant solidarity with and support of the peoples in Africa and in the rest of the world who are fighting for their national independence and human dignity.
149.	The efforts made by the Secretary-General, Mr. Kurt Waldheim, to secure independence for Namibia by 31 December next constitute the basic elements for the self-determination and independence of that African territory under the auspices of the United Nations. The People's Revolutionary Government of Equatorial Guinea, consistent with its democratic principles, resolutely supports the independence of Namibia, including Walvis Bay as an integral and inseparable part of its territory, and the transfer of power to the Namibian people under the direction of SWAPO, on 31 December of this year. Accordingly, we reject any manoeuvre intended to detract from the process of securing the independence of Namibia in accordance with the plan established by the United Nations.
150.	In reaching this important decision on the immediate independence of Namibia, I need hardly refer in this Assembly to the unyielding attitude of the South African racist Government and the various manoeuvres it has attempted for some years in defiance of the international community. We consider that the time has come to put an end to this state of affairs, which constitutes open disregard of the African countries and is an insult to the international community.
151.	Also within the framework of the serious problems which affect this zone of southern Africa is the question of Rhodesia, where a white minority oppresses millions-of blacks, with the complicity of the large Western capitalist monopolies, and despite the efforts made and sanctions imposed by the United Nations, little progress has been effected. My Government considers once again that it is the duty of this Assembly to arrive at adequate solutions at this session. We energetically condemn the military incursions of the South African racist aggressors and Rhodesians into neighbouring countries. These incursions constitute a threat not only to the peace of the region, but also to international peace and security.
152.	Equatorial Guinea, in advocating the genuine independence of the people of Zimbabwe, expresses its concern over manoeuvres introduced, promoted and attempted by the illegal regime of Mr. Smith with the aim of setting up a
puppet government in Zimbabwe with the sole and deliberate purpose of having his interests prevail in that African Territory. In this respect my Government resolutely supports the struggle undertaken by the Zimbabwe Patriotic Front as the legitimate representative and defender of the real aspirations of the African people of Zimbabwe.
153.	The valiant brother people of the Sahara are deprived of their sacred rights to self-determination and independence because of the manifest complicity of the colonialist policy of Spain. In this context the position of the Republic of Equatorial Guinea is clear. We resolutely support self-determination for the Saharan people and their genuine, authentic movement, the Frente POLISARIO, in accordance with United Nations resolutions and resolutions of the- OAU, which provide for a summit meeting of the heads of State and Government of Africa, which would determine the status of the present situation in that region, and we are certain that the parties concerned will strive to arrive at an agreement that will make the independence of Western Sahara possible.
154.	Specifically, the Popular Revolutionary Government of Equatorial Guinea lends its total support to the process of decolonization and, as we have indicated earlier, the United Nations has made a major effort to eliminate the major centres of colonialism in the world. We therefore completely and unconditionally support all Territories which are still under the colonial yoke and are struggling for their independence.
155.	Another of the burning problems of our planet which for 30 years now has been threatening the maintenance of world peace and security is the question of the Middle East.
156.	In this respect, taking into account the parties concerned, my Government considers, and has always maintained, that any settlement or negotiation on this conflict should be carried out within the context of the Security Council resolutions, with the direct participation of the parties concerned, including the PLO, as the legitimate representative of the Palestinian people. We confirm that a just and lasting peace in that conflict cannot be obtained without Israeli withdrawal from all the Arab territories which were occupied after 1967, and without the attainment of the legitimate rights of the Arab people of Palestine, particularly their right to return to their country and establish their own State, in accordance with Security Council resolution 242 (1967) of 22 November 1967. Any solution of this conflict should not ignore the existence of a Hebrew State with secure and recognized, frontiers, in accordance with United Nations resolutions. On the other hand, the situation in Lebanon should be linked to the general situation of the Middle East. The United Nations must continue its peace-keeping efforts in Lebanon.
157.	In considering the review of the problems which affect peace and security throughout the world, I cannot fail to mention the concern of my Government over the question of the peaceful reunification of Korea and the question of Cyprus. It is our hope that in these parts of the world order, peace and tranquillity will prevail. Furthermore, we maintain that the Chinese province of Taiwan is an integral part of the People's Republic of China and should be restored to its legitimate Government. Its illegal 

occupation is a focus of tension and a threat to peace in the region.
158.	The disarmament question is another of the fundamental problems to which this Organization should devote special attention, because of the harmful effects of the arms race both for the maintenance of international peace and security and for world economic development. Indeed, complying with the principal requirements of the United Nations Charter—namely "to save succeeding generations from the scourge of war—means, first and foremost, striving to halt the arms race.
159.	Disarmament is the task which, in our opinion, is within the competence of the great Powers in particular, and of all mankind in general. The vast material and intellectual resources of mankind have been spent so unproductively in creating means of mass extermination against the human species itself. The international community is perfectly aware of the present needs of millions of human beings, and those needs-for food, medical assistance, education, housing and so on—should not be allowed to go unmet because of the arms race, while huge amounts of money, up to as much as $400 billion a year, are invested in this absurd programme to do away with man himself.
160.	The problem of disarmament is of singular importance and significance for the African continent in our efforts for the denuclearization of Africa. In its resolution 3261 E (XXIX) of 9 December 1974, the General Assembly, after recalling its resolutions 1652 (XVI) and 2033 (XX), reaffirmed its call upon all States to consider and respect the continent of Africa as a nuclear- free zone and reiterated its call upon all States to refrain from testing, manufacturing, deploying, transporting, storing, using or threatening to use nuclear weapons on the African continent. In this respect, my delegation denounces before this General Assembly the programmes undertaken by the racist South African Government intended to establish nuclear bases on the southern part of the African continent, as well as the co-operation being given by other Western countries which produce nuclear bombs.
161.	Given the growing tensions recently created on our continent, the Government of the Republic of Equatorial Guinea in this Assembly appeals to all members of the international community to take note of the grave situation in Africa caused by the constant endeavour of the great Powers to dominate the "continent, maintaining enormous military installations there, and by their desire to encourage the creation of military blocs and supply nuclear materials to certain African countries, all of which is a clear violation of General Assembly resolution 32/18 of 12 December 1977 on the denuclearization of Africa. We demand strict observance of that resolution so as to save the peoples of our continent from the danger of a thermonuclear war and the use of military bases established in Africa for aggressive purposes.
162.	As regards the world economic situation, my Government expresses its concern about the effects of world inflation, monetary imbalances and the persistent-injustice in international economic and trade relations. It is our hope that the results of the first United Nations Conference on
Technical Co-operation among Developing Countries, held recently in the city of Buenos Aires, Argentina, which adopted the Programme of Action of Buenos Aires, will be fully complied with, so as to ensure balance in economic and technical relations among developing countries.
163.	As regards economic relations between the industrialized and developing countries, new principles of justice and equity should be affirmed, as advocated for the new international economic order. My Government regrets the stagnation in the North-South dialogue resulting form the lack of political will on the part of the developed countries to attain the objectives sought by the establishment of a new international economic order [see resolution 3201 (S-V1)].
164.	In the field of our economic relations with all the countries of the world, I should like to mention a shameful attitude against my country adopted by large Western capitalist companies which, in the middle of the twentieth century, have had recourse to piracy in their effort to strangle our national economy and thus weaken our democratic institutions. A United States company, owned by Messrs. Allotey, took from my country more than 1,000 tons of commercial cocoa—and the operations were endorsed by the then United States Ambassador in . Malabo-valued at more than $US 3 million. A Dutch company, the property of a Mr. Fobman, also took out a cargo of more than 500 tons of commercial cocoa valued at more than $US 2 million. And, finally, a small capitalist company of imperialist Spain named El Goriaga carried out
a similar operation of commercial fraud in the piracy of some 500 tons of commercial cocoa. All those thefts committed in my country by those large Western companies have been made brought to the attention of the respective Governments and in the courts even high representatives of my Government have been present, but there has been no reaction from those large developed countries.
165.	It is my Government's hope that the Governments concerned will take the measures necessary to recover the value of our products removed by their citizens. In the light of all this, we consider that the system applied by those countries against my country is not in accordance with the assistance framework that they advocate in this world Organization.
166.	Internally, I wish to point out that since the triumph of our revolution on 5 March 1969, which marked the beginning of the era of the colossal beginning of our total independence, when our great popular leader frustrated the attempt at a coup d'etat made by Spain and its Guinean lackeys, we have become masters of our own destiny, which has recorded revolutionary social transformation and radical changes in the colonial socio-economic structure of our nation and the life of our people, giving high value to the dignity inherent in the human being, in accordance with the principles of the United Nations Charter and the Universal Declaration of Human Rights.
167.	At this stage it is fitting to mention that the Government of Spain, resenting the colonial interests it lost
in our country, has undertaken an international campaign - of discredit and defamation, completely lacking in any 
substance, against the People's Revolutionary Government of Equatorial Guinea, giving assistance to its unsuccessful Guinean lackeys, training them on their territory with the main objective of disturbing the peace and harmony of our people and continuing their anti-governmental activities against our regime.
168.	After the creation of our people's movement of the revolutionary masses, the Single National Labour Party, the fundamental task at the present stage of the combat which our heroic people are undertaking in accordance with our revolutionary policy is essentially to consolidate our independent policy, create national awareness for creative Work, defend our country, ensure the total and systematic elimination of all methods of exploitation, sabotage and blackmail of our vast natural resources, and conquer freedom, dignity and a genuinely African personality for the Guinean people which had been trampled underfoot by the Spanish colonial system for the purpose of perpetrating its domination and exploitation of our people.
169.	Our great people's movement of the revolutionary masses has established the bases for equality between men and women. In this respect, our Government welcomed with satisfaction the Convention on the Political Rights of Women [resolution 640 (VII)], Women in Equatorial Guinea have the same rights and duties as men and carry out their activities under the sponsorship of the National Organization of Women of Equatorial Guinea, called the Feminine Revolutionary Section.
170.	Senior Government officials of Western countries, Western newspapers and information media and private organizations have distributed throughout the world false reports, devoid of substance, that my Government does not respect the human rights of its own people. In this respect, although we know that they can say nothing in favour of our Government because they are incapable of coexisting with our revolution, I should nevertheless like to draw the attention of the Assembly to the following facts. First, the Popular Revolutionary Government of Equatorial Guinea has chosen its revolutionary course, which of necessity implies radical changes and in no way means disregard for the fundamental rights of human beings. Secondly, those who claim to defend human rights in our country are none other than those who oppose our revolutionary policy because they have had to give up their selfish interests and can no longer dominate our beautiful country. They cannot demand that we change our revolutionary course, which constitutes the reason for our popular aspirations, just as we cannot demand of them that they abandon their covetousness and their desire to dominate and exploit the "world.
171.	Nevertheless, we understand the reasons why terrorists pass themselves off as protectors of human rights in Equator id Guinea, since their political outlook is so totally divergent from that of our Popular Revolutionary Government. We understand them perfectly, because they cannot conceive of the idea that the Government of Equatorial Guinea is linked with countries of every political system and tendency- We are the friends of all, and we are opposed to those who oppose us.
172.	My country welcomes with great satisfaction the celebration of the thirtieth anniversary of the Universal
Declaration of .Human Rights. We shall work for international co-operation to promote and respect civil, political, economic, social and cultural rights. I wish to make it quite clear that in the Republic of Equatorial Guinea there are no problems of human rights and far less any persistent violation of them. The Constitution of Equatorial Guinea, which rules our country, guarantees in article II the equality of rights of all Guineans without discrimination for any reasons of race, sex, ethnic origin, religion or social status.
173.	In conclusion, my Government confirms its loyalty to the purposes and principles of the United Nations as embodied in its Charter. The United Nations, despite the enormous difficulty of the problems it faces, has achieved many positive results in the maintenance of international peace and security and the elimination of colonialism and apartheid. We express our satisfaction that the United Nations has stood the test of time, has achieved quasi-total universality and has focused its attention on the primary needs of mankind, such as a change in the present injustices in international economic and political relations and the bringing about of a new system of world relations based on peace, justice and the equality of all countries and peoples.















